Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant's reply to the Restriction requirement, dated April 7, 2022, is acknowledged. By way of this reply, Applicant has elected, with traverse, Group I: claims 21-42 and 53, and the species of PM21 particles from the list of reagents, IL-12 from the list of cytokines, IL-21 from the list of NK cell effector agents, and human Fc from the list of membrane-inserting peptides, as well as canceled claims 43-53 and amended claims 27-29.
Applicant argues that the present application is a continuation of a 371 National Stage filing and thus unity of invention rules apply to the restriction. However, the parent case in this application, application 15/345,965 (currently granted as U.S. patent 10,300,089), has no claim to any foreign priority or PCT application listed. The parent case was restricted under 35 U.S.C. 121 on August 30, 2017, and this restriction was deemed proper and made final on the Office action dated January 17, 2018.
Even if the parent case was a National Stage filing under 35 U.S.C. 371, the present case is a continuation and therefore subject to U.S. restriction practice. See MPEP 1893.03(d) and 1896.
Applicant further argues that search and examination of all recited species can be made without serious burden. This is not found persuasive for reasons stated in the previous Restriction Requirement, mailed January 7, 2022.
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. 
The requirement is still deemed proper and is therefore made FINAL.  
Claims 26, 35, and 54-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (claims 26 and 35) or invention (claims 54-58), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 7, 2022.
Claims 21-25, 27-34, and 39-42 are currently under examination before the Office, drawn to methods for increasing the number of memory NK cells.

Claim Objections
Claim 39 is objected to because of the following informalities: the claim appears to have a typographical error, as it contains the phrasing “…wherein the cells are memory NK cells are rested…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23, 37, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims reference a “step a)” or a “step b)” in referring back to the parent claim 21. However, while claim 21 recites two steps, it does not designate these steps as “step a) or “step b)”. As such, there is a lack of antecedent basis for these terms in claims 22, 23, 37, and 38.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-25, 27-31, 34, and 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Copik (US20150190471A1) in view of Leong (Biol Blood Marrow Transplant. 2014 Apr;20(4):463-73). 
Copik teaches a method of expanding NK cells comprising administering to a cell population an effective amount of a composition comprising a plasma membrane vesicle comprising at least one NK cell effector agent, wherein the cell population comprises NK cells (para. 0027-0029). Copik further teaches that NK cell effector agents can be a cytokine, adhesion molecule or NK cell activating agent, which may also include IL-21 (para. 0027-0029). Copik also teaches that the plasma membrane vesicle may comprise membrane-bound IL-21 (i.e., PM21 particles) (para. 0042-0046). 
Copik teaches that the use of membrane-bound IL-21 induces expansion of NK cells more potently than the soluble form of these cytokines, and improves survival in low concentrations of IL-2 (para. 0062).
Copik further teaches that the cytokine to be used in combination with the above plasma membrane vesicles may be IL-12 (para. 0069).
Copik further teaches that plasma membrane vesicles may be cultured with NK cells for as much as 28 days (para. 0173), which is pertinent to claim 22.
Copik further teaches methods of expanding NK cells comprising administering to a cell population a membrane self-inserting peptide conjugated to an NK cell effector agent, wherein the cell population comprises NK cells, wherein the membrane self-inserting peptide can be 4-1BB or human Fc (para. 0035). Under the broadest reasonable interpretation of claim 28, this would satisfy the requirement of “contacting the NK cells” with 4-1BB (also see para. 0061-0062).
Copik further teaches that the above NK cells are contacted with PM21 particles for 14 days (para. 0161-0162).
However, Copik does not teach a preactivation step by contacting at least one NK cell with IL-12.
Leong teaches that NK cells acquire a memory-like phenotype upon ex vivo preactivation with cytokines, including IL-12, IL-15, and IL-18 (abstract and page 463, right column). Leong also teaches that this preactivation step results in NK cells with enhanced survival and functionality, and that combinations of IL-12 and low-concentration IL-2 were able to costimulate interferon-gamma production by preactivated NK cells, an effect that was CD25 dependent. (abstract).
Leong further teaches a washing step after preactivation of NK cells with IL-12, IL-15, and IL-18 (page 464, right column, third paragraph), which is pertinent to claim 23.
Leong further teaches that NK cells can be purified from peripheral blood mononuclear cells (page 464, left column, fourth paragraph), which is pertinent to claim 24.
Leong further teaches that preactivation may be performed for 16 hours, which is well within the limits of claim 30 (page 464, right column, third paragraph).
Leong further teaches that preactivated NK cells may be rested for 2 days to allow the NK cells to return to a baseline state, but with maintained expression of CD25 (page 466, left column, first paragraph), which is pertinent to claim 39.
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Copik and Leong to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since both Copik and Leong are concerned with methods of expanding NK cells for use in immunotherapy. Both Copik and Leong teach that it is desirable to produce NK cells which are useful for cancer immunotherapy (see, generally, para. 0006 of Copik).
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06.
The claimed method steps were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known techniques to improve the functionality of NK cells in the same way, with no change in the known functions of each step, and the combination would have yielded nothing more than predictable results.

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Copik and Leong as applied to claim 31 above, and further in view of Viaud (PLoS One. 2009;4(3):e4942).
As stated supra, Copik and Leong teach all of the limitations of claim 31. However, Copik and Leong do not teach a fused peptide, or the use of recombinant DNA.
Viaud teaches the use of exosomes bearing recombinant IL-15 for the treatment of cancer (Figure 3). Viaud also teaches that the IL-15 may be fused to IgG1-Fc (page 9, left column, first paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Copik, Leong, and Viaud to arrive at the claimed invention. Both Copik and Viaud are concerned with the use of membrane-bound vesicles (i.e. exosomes) comprising a cytokine for the stimulation of immune cells. Both Copik and Viaud teach that IL-15 is useful in such a context for cancer immunotherapy. The skilled artisan would be able to apply the fused recombinant peptide taught by Viaud to the NK activating particles of Copik by known methods, with no changes in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-24, 28-30, and 39-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14, 16, and 18 of U.S. Patent No. 9,623,082 in view of Leong.
The '082 patent claims a method of expanding NK cells comprising administering to a cell population an effective amount of a composition comprising a plasma membrane vesicle; wherein the plasma membrane vesicle is purified from NK cell feeder cells transfected with at least two NK cell effector agents, wherein the at least two NK cell effector agents are 41BBL and IL-21 and the cell population comprises NK cells (claim 13).
However, the '082 patent does not claim a preactivation step by contacting at least one NK cell with IL-12.
Leong teaches that NK cells acquire a memory-like phenotype upon preactivation with cytokines, including IL-12, IL-15, and IL-18 (abstract and page 463, right column). Leong also teaches that this preactivation step results in NK cells with enhanced survival and functionality, and that combinations of IL-12 and low-concentration IL-2 were able to costimulate interferon-gamma production by preactivated NK cells, an effect that was CD25 dependent. (abstract).
Leong further teaches a washing step after preactivation of NK cells with IL-12, IL-15, and IL-18 (page 464, right column, third paragraph).
Leong further teaches that NK cells can be purified from peripheral blood mononuclear cells (page 464, left column, fourth paragraph).
Leong further teaches that preactivation may be performed for 16 hours, which is well within the limits of claim 30 (page 464, right column, third paragraph).
Leong further teaches that preactivated NK cells may be rested for 2 days to allow the NK cells to return to a baseline state, but with maintained expression of CD25 (page 466, left column, first paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the '082 patent and Leong to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since both the '082 patent and Leong are concerned with methods of expanding NK cells for use in immunotherapy. Both the '082 patent and Leong teach that it is desirable to produce NK cells which are useful for cancer immunotherapy (see, generally, para. 0006 of the '082 patent).
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06.
The claimed method steps were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known techniques to improve the functionality of NK cells in the same way, with no change in the known functions of each step, and the combination would have yielded nothing more than predictable results.

Claims 21, 23-25, 27, 30-31, 34, and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-35, 38, and 43 of U.S. Patent No. 10,463,715 in view of Leong. 
The '715 patent claims a method of expanding an initial population of NK cells, the method comprising contacting the initial NK cell population with effective amount of a composition comprising a plasma membrane vesicle purified from NK cell feeder cells transfected with at least one membrane bound NK cell effector agent, wherein at least one NK cell effector agent is IL-21 (claim 31). 
However, the '715 patent does not claim a preactivation step by contacting at least one NK cell with IL-12.
Leong teaches that NK cells acquire a memory-like phenotype upon preactivation with cytokines, including IL-12, IL-15, and IL-18 (abstract and page 463, right column). Leong also teaches that this preactivation step results in NK cells with enhanced survival and
functionality, and that combinations of IL-12 and low-concentration IL-2 were able to costimulate interferon-gamma production by preactivated NK cells, an effect that was CD25 dependent. (abstract).
Leong further teaches a washing step after preactivation of NK cells with IL-12, IL-15, and IL-18 (page 464, right column, third paragraph).
Leong further teaches that NK cells can be purified from peripheral blood mononuclear cells (page 464, left column, fourth paragraph).
Leong further teaches that preactivation may be performed for 16 hours, which is well within the limits of claim 30 (page 464, right column, third paragraph).
Leong further teaches that preactivated NK cells may be rested for 2 days to allow the NK cells to return to a baseline state, but with maintained expression of CD25 (page 466, left column, first paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the '715 patent and Leong to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since both the '715 patent and Leong are concerned with methods of expanding NK cells for use in immunotherapy. Both the '715 patent and Leong teach that it is desirable to produce NK cells which are useful for cancer immunotherapy (see, generally, para. 0006 of the '715 patent).
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06.
The claimed method steps were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known techniques to improve the functionality of NK cells in the same way, with no change in the known functions of each step, and the combination would have yielded nothing more than predictable results.

Claims 21, 22-25, 27-34, and 39-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-19 of U.S. Patent No. 10,300,089 in view of Leong.
The '089 patent claims a method for increasing the number of memory Natural Killer (NK) cells comprising a) preactivating NK cells by contacting at least one NK cell with at least one or more stimulatory cytokines; and b) expanding the preactivated NK cells of step a) by contacting said cells with plasma membrane (PM) particles with surface bound interleukin (IL)-21 (PM21) particles, exosomes (EX) with surface bound IL-21 (EX21) exosomes, or feeder cells (FC) with surface bound IL-21 (FC21) feeder cells; wherein the NK cells are further contacted with stimulatory peptides 4-1BB ligand (4-1BBL) and IL-21 (claim 1). 
However, the '089 patent does not claim a preactivation step by contacting at least one NK cell with IL-12.
Leong teaches that NK cells acquire a memory-like phenotype upon preactivation with cytokines, including IL-12, IL-15, and IL-18 (abstract and page 463, right column). Leong also teaches that this preactivation step results in NK cells with enhanced survival and
functionality, and that combinations of IL-12 and low-concentration IL-2 were able to costimulate interferon-gamma production by preactivated NK cells, an effect that was CD25 dependent. (abstract).
Leong further teaches a washing step after preactivation of NK cells with IL-12, IL-15, and IL-18 (page 464, right column, third paragraph).
Leong further teaches that NK cells can be purified from peripheral blood mononuclear cells (page 464, left column, fourth paragraph).
Leong further teaches that preactivation may be performed for 16 hours, which is well within the limits of claim 30 (page 464, right column, third paragraph).
Leong further teaches that preactivated NK cells may be rested for 2 days to allow the NK cells to return to a baseline state, but with maintained expression of CD25 (page 466, left column, first paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the '089 patent and Leong to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since both the '089 patent and Leong are concerned with methods of expanding NK cells for use in immunotherapy. Both the '089 patent and Leong teach that it is desirable to produce NK cells which are useful for cancer immunotherapy (see, generally, para. 0006 of the '089 patent).
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06.
The claimed method steps were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known techniques to improve the functionality of NK cells in the same way, with no change in the known functions of each step, and the combination would have yielded nothing more than predictable results.

Claims 21, 23-25, 27, 30, and 39-40	are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 59, and 62-64 of copending Application No. 16/672,949 in view of Leong. 
The '949 application claims a method of expanding NK cells comprising administering to a cell population an effective amount of the composition of membrane self-inserting peptide conjugated to an NK cell effector agent,  wherein the NK cell effector agent is IL-21(claim 59). 
However, the '949 application does not claim a preactivation step by contacting at least one NK cell with IL-12.
Leong teaches that NK cells acquire a memory-like phenotype upon preactivation with cytokines, including IL-12, IL-15, and IL-18 (abstract and page 463, right column). Leong also teaches that this preactivation step results in NK cells with enhanced survival and functionality, and that combinations of IL-12 and low-concentration IL-2 were able to costimulate interferon-gamma production by preactivated NK cells, an effect that was CD25 dependent. (abstract).
Leong further teaches a washing step after preactivation of NK cells with IL-12, IL-15, and IL-18 (page 464, right column, third paragraph).
Leong further teaches that NK cells can be purified from peripheral blood mononuclear cells (page 464, left column, fourth paragraph).
Leong further teaches that preactivation may be performed for 16 hours, which is well within the limits of claim 30 (page 464, right column, third paragraph).
Leong further teaches that preactivated NK cells may be rested for 2 days to allow the NK cells to return to a baseline state, but with maintained expression of CD25 (page 466, left column, first paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the '949 application and Leong to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since both the '949 applicationt and Leong are concerned with methods of expanding NK cells for use in immunotherapy. Both the '949 application and Leong teach that it is desirable to produce NK cells which are useful for cancer immunotherapy (see, generally, para. 0006 of the '949 application).
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06.
The claimed method steps were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known techniques to improve the functionality of NK cells in the same way, with no change in the known functions of each step, and the combination would have yielded nothing more than predictable results.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oyer (Abstracts Biol. Blood Marrow Transplant February, 2015, 21:S51) teaches the use of PM particles containing membrane bound IL-21 (PM21 particles) to expand NK cells, both ex vivo and in vivo (e.g., page S51, left column, heading "In Vivo Expansion of NK Cells Stimulated with PM21 Particles Under Ultralow IL-2"). Oyer also teaches that this method results in the activation of said NK cells (e.g., page S51, right column, lines 1-2). Oyer also teaches that this greatly enhanced method of expanding NK cells would be relevant for clinical cancer treatment and NK cell immunotherapy (e.g., page S51, right column, lines 21-26).

Denman (PLoS ONE. 2012; 7(1)e30264) teaches that the use of membrane-bound interleukin-21 causes specific NK cell expansion both in vivo and ex vivo (abstract, page 5, right column, first-third paragraphs, and Figure 3). Denman further teaches that NK cells expanded with membrane bound retain cytotoxicity against a wide variety of tumor cell lines (Figure 8 and page 7, right column).
Lehmann (PLoS One. 2014 Jan 31;9(1):e87131) teaches that IL-12 directs human ex vivo NK cell differentiation towards more mature NK cells with improved properties for potential cancer therapies (abstract).

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/DANIEL E KOLKER/            Supervisory Patent Examiner, Art Unit 1644   


/GARY JONES/            Director, Technology Center 1600